DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 07/19/2022.
Status of the Claims
Claims 1, 2, 6-11, and 13-15 are amended and claim 5 has been cancelled. Claims 1-4 and 6-15 remain in the application.
New Search
Following a new search, Publication No.: US 2019/0075524 A1 to Zhou et al. is found. Thus, currently pending claims 1-4, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al US 2019/0182870 A1 hereinafter Shih in view of Zhou et al. US 2019/0075524 A1 hereinafter Zhou. 
Response to Arguments
While Examiner notes that claim 5 is herein cancelled, by this response all applicant arguments have been responded to. 
Applicant arguments regrading typographic error is corrected, (please read “Shih in lieu of shish). Therefore, where Applicant notes that the body of the rejection refers to "Shish" (see previous rejections) please read Shih. Examiner thanks Applicant for pointing out the typographic error, and to understand it to be a typographic error for Shih.
Regarding claims 1 and 10 
Concerning limitation: in case that the serving cell is a secondary cell (SCell), transmitting, to a base station, a media access control (MAC) control element (CE) for the beam failure recovery including information on the identified SSB or CSI-RS 
	Examiner respectfully submits that while beam failure detection is taught in [0461], [0483]- [0488] describe the procedure relates to serving cell for UEs; (note in [0631], UE for a serving cell (e.g., Primary Cell (PCell) and/or Secondary Cell (SCell)). To that end on Scell, UE transmits to a base station on Scell [0480]-[0482] a media access control (MAC) control element (CE) is used for recovery; [0511]-[0515]; MAC entity/media access control (MAC) control element (CE) is associated with SS blocks and/or CSI-RSs.
With regard to Applicant argument that Paragraphs [0465]-[0473] Shih fails to disclose the serving cell detected the beam failure is the Scell, Examiner submits [0461] is that which teaches beam failure indication/detection, on serving cell, disclosed in [0247]-[0248]; also [0483]-[04850; where [0465]-[0473], teach RSRP threshold for the selection of the SS block; that is determination based on the received signal strength or power: RSRP threshold for the selection of the SS block. [0480]-[0483] a media access control (MAC) control element (CE) is used for recovery; [0511]-[0515]; MAC entity/media access control (MAC) control element (CE) is associated with SS blocks and/or CSI-RSs.
Applicant also argues (see Remarks on the entire page 3 and page 4) that Shih does not teach “in case that the serving cell is a secondary cell (SCell), transmitting, to a base station, a media access control (MAC) control element (CE) for the beam failure recovery including information on the identified SSB or CSI-RS”.
Examiner respectfully disagrees. While Shih teaches the secondary cell (Scell) see [0461] Random Access procedure on an SCell, [0480]-[0483] teach that a media access control (MAC) control element (CE) is used for recovery; [0511]-[0515]; MAC entity/media access control (MAC) control element (CE) is associated with SS blocks and/or CSI-RSs.
Applicant argument regarding currently recited MAC CE for the beam recovery, see remark page 4, is noted. While the current limitation recites transmitting, to a base station, a media access control (MAC) control element (CE) for the beam failure recovery including information on the identified SSB or CSI-RS, Examiner submits that  Shih teaches [0480]-[0483] a media access control (MAC) control element (CE) is used for recovery; [0511]-[0515]; MAC entity/media access control (MAC) control element (CE) is associated with SS blocks and/or CSI-RSs. 
However, recognizing that Shih does not explicitly teach the newly added limitation of wherein the MAC CE for the beam failure recovery is identified by a logical channel identifier (LCID) in a MAC subheader, after a newly performed search, Pub. No.: US 2019/0075524 A1 to Zhou et al. teaches MAC CE is identified by a logical channel identifier (LCID) in a MAC subheader, [0239], [0344]; MAC CE is identified by a MAC subheader with a logic channel identifier (LCID).
Regarding claims 6 and 14 
	Claims 6 and 14 recite similar limitations and Examiner responses are directed to the same arguments.
Regarding dependent claims 2-4, 7-9, 11-13 and 15  
	Regarding claims 2-4, 7-9, 11-13 and 15, Examiner submits that the current rejection is based on Shih et al US 2019/0182870 A1 hereinafter Shih in view of Zhou et al. US 2019/0075524 A1 hereinafter Zhou.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al US 2019/0182870 A1 hereinafter Shih in view of Zhou et al. US 2019/0075524 A1 hereinafter Zhou. 
Regarding claim 1. Shih teaches A method performed by a terminal for a beam failure recovery, [0195], [0312]; the method comprising: 
	detecting a beam failure on a serving cell, [0461]: beam failure indication/detection; (procedure relates to serving cell, disclosed in [0247]-[0248]; also [0483]-485); 
identifying a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) with a reference signal received power (RSRP) above a threshold, [0465]-[0473], RSRP threshold for the selection of the SS block; that is determination based on the received signal strength or power: RSRP threshold for the selection of the SS block; and 
in case that the serving cell is a secondary cell (SCell), [0483] indicates serving cell, transmitting, to a base station, a media access control (MAC) control element (CE) for the beam failure recovery including information on the identified SSB or CSI-RS, [0461], on Scell, [0480]-[0483] a media access control (MAC) control element (CE) is used for recovery; [0511]-[0515]; MAC entity/media access control (MAC) control element (CE) is associated with SS blocks and/or CSI-RSs.
However, Shih does not explicitly teach wherein the MAC CE for the beam failure recovery is identified by a logical channel identifier (LCID) in a MAC subheader.
Zhou teaches wherein the MAC CE for the beam failure recovery is identified by a logical channel identifier (LCID) in a MAC subheader, [0239], [0344]; MAC CE is identified by a MAC subheader with a logic channel identifier (LCID).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Shih with Zhou Logical Channel ID field identifies the logical channel instance of the corresponding MAC see [0239].
Regarding claim 2. Shih discloses, further comprising: in case that the serving cell is a special cell (SpCell), initiating a random access procedure on the SpCell for the beam failure recovery, [0563] and [0644] random access procedure initiated by beam failure indication on SpCell, [0470]-[0472].
Regarding claim 3. Shih discloses, further comprising: receiving, from the base station, configuration information on the SCell including information on the threshold, [0461], [0465]; on Scell, configuration information threshold.
Regarding claim 4. Shih discloses, wherein the MAC CE includes information indicating the SCell on which the beam failure is detected, [0461], [0511] MAC entity indicates beam failure indication such as from lower layer information.
Regarding claim 6. Shih discloses, A method performed by a base station for a beam failure recovery, the method comprising: 
in case that a beam failure is detected on a secondary cell (SCell), receiving, from a terminal, a media access control (MAC) control element (CE) for a beam failure recovery including information on a candidate reference signal, [0461], [0480]-[0482]  by beam failure indication on Scell (secondary cell), beam failure recovery a media access control (MAC) control element (CE) is used for recovery; [0511]-[0515]; MAC entity/media access control (MAC) control element (CE) is associated with SS blocks and/or CSI-RSs; and 
transmitting, to the terminal, a response of the beam failure recovery, wherein the information on the candidate reference signal on a secondary cell (SCell) comprises information on a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) with a reference signal received power (RSRP) above a threshold, [0480], and [0511]-[0513] beam failure recovery request by MAC entity/MAC control element (MAC CE);  [0511]-[0515]; for beam failure recovery request associated with any of the SS blocks RSRP is above threshold (SS-RSRP above rsrp-ThresholdSSB).
However, Shih does not explicitly teach wherein the MAC CE for the beam failure recovery is identified by a logical channel identifier (LCID) in a MAC subheader.
Zhou teaches wherein the MAC CE for the beam failure recovery is identified by a logical channel identifier (LCID) in a MAC subheader, [0239], [0344]; MAC CE is identified by a MAC subheader with a logic channel identifier (LCID).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Shih with Zhou Logical Channel ID field identifies the logical channel instance of the corresponding MAC see [0239]. 
Regarding claim 7. Shih teaches, further comprising: transmitting, to the terminal, configuration information on the SCell including information on the threshold, [0461], [0465]; on Scell, configuration information on threshold, [0511]-[0515]; transmission on the threshold. 
Regarding claim 8. Shih teaches, wherein the MAC CE includes information indicating the SCell on which the beam failure is detected, [0461], [0511] MAC entity indicates beam failure indication such as from lower layer information.

Regarding claim 9. Shih teaches, wherein in case that the beam failure is detected on a special cell (SpCell), a random access preamble for the beam failure recovery is received from the terminal, [0559]-[0563]; random access preamble transmission for response to beam failure recovery on SpCell. 
Regarding claim 10. Shih teaches a terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to: 
detect a beam failure on a serving cell, [0461]: beam failure indication/detection; (procedure relates to serving cell, [0247]-[0248]; also [0483]);
identify a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) with a reference signal received power (RSRP) above a threshold, and 
in case that the serving cell is a secondary cell (Scell), [0465]-[0473], RSRP threshold for the selection of the SS block; that is determination based on the received signal strength or power: RSRP threshold for the selection of the SS block, transmit, to a base station, a media access control (MAC) control element (CE) for a beam failure recovery including information on the identified SSB or CSI-RS, [0461], on Scell, [0480]-[0482] a media access control (MAC) control element (CE) is used for recovery; [0511]-[0515]; MAC entity/media access control (MAC) control element (CE) is associated with SS blocks and/or CSI-RSs.
However, Shih does not explicitly teach wherein the MAC CE for the beam failure recovery is identified by a logical channel identifier (LCID) in a MAC subheader.
Zhou teaches wherein the MAC CE for the beam failure recovery is identified by a logical channel identifier (LCID) in a MAC subheader, [0239], [0344]; MAC CE is identified by a MAC subheader with a logic channel identifier (LCID).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Shih with Zhou Logical Channel ID field identifies the logical channel instance of the corresponding MAC see [0239]. 
Regarding claim 11. Shih teaches, wherein the controller is further configured to: in case that the serving cell is a special cell (SpCell), initiate a random access procedure on the SpCell for the beam failure recovery, [0563] and [0644] random access procedure initiated by beam failure indication on SpCell, [0470]-[0472]. 
Regarding claim 12. Shih teaches, wherein the controller is further configured to receive, from the base station, configuration information on the SCell including information on the threshold, [0461], [0465]; on Scell, configuration information threshold. 
Regarding claim 13. Shih teaches, wherein the MAC CE includes information indicating the SCell on which the beam failure is detected, [0461], [0511] MAC entity indicates beam failure indication such as from lower layer information. 
Regarding claim 14. Shih teaches a base station comprising: a transceiver; and a controller coupled with the transceiver and configured to: 
in case that a beam failure is detected on a secondary cell (SCell), receive, from a terminal, a media access control (MAC) control element (CE) for a beam failure recovery including information on a candidate reference signal,  [0461], [0480]-[0482]  by beam failure indication on Scell (secondary cell), beam failure recovery a media access control (MAC) control element (CE) is used for recovery; [0511]-[0515]; MAC entity/media access control (MAC) control element (CE) is associated with SS blocks and/or CSI-RSs; and 
transmit, to the terminal, a response of the beam failure recovery, wherein the information on the candidate reference signal comprises information on a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) with a reference signal received power (RSRP) above a threshold, [0480], and [0511]-[0513] beam failure recovery request by MAC entity/MAC control element (MAC CE);  [0511]-[0515]; for beam failure recovery request associated with any of the SS blocks RSRP is above threshold (SS-RSRP above rsrp-ThresholdSSB).
However, Shih does not explicitly teach wherein the MAC CE for the beam failure recovery is identified by a logical channel identifier (LCID) in a MAC subheader.
Zhou teaches wherein the MAC CE for the beam failure recovery is identified by a logical channel identifier (LCID) in a MAC subheader, [0239], [0344]; MAC CE is identified by a MAC subheader with a logic channel identifier (LCID).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Shih with Zhou Logical Channel ID field identifies the logical channel instance of the corresponding MAC see [0239].  
Regarding claim 15. Shih teaches, wherein the MAC CE includes information indicating the SCell on which the beam failure is detected, [0461], [0511] MAC entity indicates beam failure indication such as from lower layer information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414